UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-2395


BRADLEY MEREDITH,

                Plaintiff – Appellant,

          v.

KRISTINA DEEDS; MATTHEW MARDRES,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.   James P. Jones, District
Judge. (1:15-cv-00053-JPJ)


Submitted:   March 31, 2016                 Decided:   April 6, 2016


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bradley Meredith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Bradley        Meredith       appeals         the       district       court’s           order

dismissing       his    complaint        under      28       U.S.C.      § 1915(e)(2)(B)(ii)

(2012)     for       failure       to      state         a     claim.            Pursuant         to

§ 1915(e)(2)(B)(ii), a district “court shall dismiss [a] case at

any time” if the action “fails to state a claim on which relief

may be granted.”             28 U.S.C. § 1915(e)(2)(B)(ii).                      We review the

dismissal     of       an    action     under       §    1915(e)(2)(B)(ii)            de       novo.

De’Lonta v. Angelone, 330 F.3d 630, 633 (4th Cir. 2003).

      Because      Meredith’s         complaint           alleges         violation       of     his

constitutional rights, he presumably was attempting to bring a

42   U.S.C.    § 1983        (2012)     action.          However,         only   those     acting

under color of state law are amenable to suit under § 1983.                                      See

West v. Atkins, 487 U.S. 42, 48 (1988).                                  Here, Meredith has

failed to allege that the defendants (the mother of his child

and the mother’s current partner) were state actors or provide

any other legal basis for his suit.

      Accordingly,           we   affirm    the      district         court’s     order.          We

dispense      with      oral      argument       because           the    facts     and        legal

contentions      are        adequately     presented          in    the    materials       before

this court and argument would not aid the decisional process.



                                                                                       AFFIRMED



                                                2